Citation Nr: 0813161	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a psychiatric 
disorder to include anxiety.

3.  Entitlement to service connection for colitis and a 
stomach disability, including as secondary to a psychiatric 
disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959 and from October 1961 to August 1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, in relevant part, denied 
entitlement to service connection for a sinus disability, 
colitis and a stomach disability, and anxiety.

In a June 2004 VA Form 9, the veteran requested a hearing 
before the Board.  Hearings before the Board were scheduled 
and rescheduled several times.  The veteran failed to report 
without explanation.  Accordingly, the Board will proceed as 
if the hearing requests have been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).

In September 2007, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence indicates that the 
veteran's sinus disability pre-existed service and was not 
aggravated by service.  

3.  The competent evidence does not relate the veteran's 
psychiatric disability, to include anxiety, to his service.

4.  The competent medical evidence does not relate the 
veteran's colitis and stomach disability to service or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  A sinus condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007). 

2.  A psychiatric disability, to include anxiety, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 3.303, 3.304 (2007). 

3.  Neither colitis nor a stomach disability was incurred in 
or aggravated by service, nor is it proximately due to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304; 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment was not 
aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.

In order for service connection to be granted on a secondary 
basis, three elements must be present: a current disability, 
a service-connected disability, and a medical nexus between 
the veteran's service-connected disability and the veteran's 
non-service connected disability.  See 38 C.F.R. § 3.310(a) 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran was scheduled for VA examinations regarding all 
of the claims that are now before the Board in October and 
November 2007.  The veteran failed to appear for these 
examinations without explanation.  It is noted that the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The VA 
examinations would have provided medical opinions after 
review of the entire evidence of record, including the 
service medical records.  Nonetheless, the veteran did not 
report for the examinations and the claim must be decided on 
the evidence of record.  38 C.F.R. § 3.655.  As discussed 
below, because there is no competent medical evidence 
establishing that the veteran's disorders are related to 
service, service connection must be denied.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991) (noting that that 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination).

Sinus Disability

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for the veteran's sinus 
disability.  

The Board finds that the veteran's sinus disability 
preexisted service, as it was reported on the veteran's 
entrance examination in January 1957.  Additionally, undated 
examination reports indicate that the veteran reported having 
sinusitis, hay fever and nasal congestion at times.  The 
veteran also reported having sinusitis and hay fever 
intermittently since childhood.  Layno v. Brown, 6 Vet. App. 
465 (1994).  As such, the veteran is not entitled to the 
presumption of soundness at the time he entered service in 
January 1957.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Once a condition is found to have preexisted service, the 
presumption of aggravation provides that a preexisting 
disease will be considered to have been aggravated by active 
service where there is an increase in the underlying 
disability during such service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  However, here, that presumption would not 
be applicable, as there is no evidence in the record that 
establishes that the sinus disability worsened during 
service.  As stated above, the veteran entered service having 
a noted disability.  Although the records reflect that the 
veteran received treatment for a head cold, his separation 
examination was normal.  Thus it appears from the evidence 
that the veteran's sinus disability improved, rather than 
worsened during service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  Due to the lack of competent 
evidence demonstrating that an increase in the disability 
occurred during service, the presumption of aggravation does 
not attach.  38 C.F.R. § 3.306(b).  The veteran's sinus 
disability pre-existed service and was not aggravated by 
service.  

In addition to the foregoing, the Board notes that even if it 
considers the veteran's claim on a direct in-service 
incurrence basis rather than an aggravation basis, the 
requirements for service connection still are not met.  
Although the veteran received treatment for the disorder 
during service, a chronic disability was not present at that 
time.  Further, the first documented treatment by the veteran 
for his sinusitis after service was in October 1990, this is 
over twenty years after service.  This absence of treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  In 
addition, there is no other competent evidence that would 
relate the veteran's sinus disability to service.  

While it appears that the veteran sincerely believes that his 
sinusitis is related to his service, as a lay individual he 
is not competent to relate his current sinusitis to his 
service, as that requires a medical opinion.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
sinusitis, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  The claim is denied.

Psychiatric & Gastrointestinal Disorders

The veteran also seeks service connection for a psychiatric 
disorder, colitis, and a stomach disorder.  With regard to 
these matters, the veteran has received private psychiatric 
treatment since December 1986.  Private treatment records 
dated in November 1999 and July 2002 from Plaza Senior Health 
Center reflect diagnoses of depression with anxiety, a 
nervous breakdown, irritable bowel syndrome, colitis, colon 
polyps, and diverticulitis.  A November 1999 record notes 
that the veteran felt little purpose in life.  In addition, 
private treatment records dated in 2004 show diagnoses of 
gastrointestinal reflux disease and irritable bowel syndrome.  

The service medical records show that on enlistment 
examination in January 1957 examination of the anus, rectum, 
and abdomen was normal.  The veteran had no gastrointestinal 
complaints.  In February 1962, the veteran underwent a 
gastrointestinal series due to complaints of mucous stools 
and frequent heartburn.  The gastrointestinal series was 
normal.  A barium enema revealed findings indicative of 
spastic colitis.  The veteran continued to be treated for 
stomach and intestinal symptoms from February 1962 to June 
1962.  A note which appears to be dated March 1962 indicates 
that the veteran was "extremely unhappy with his life 
situation at the present time and understands that his 
gastrointestinal symptoms will probably not improve much 
until his life situation [] changed again."  During this 
period, an April 1962 treatment record indicates that the 
treating personnel believed that his gastrointestinal 
problems were not incurred in the line of duty.  A May 1962 
separation examination report reflects a diagnosis of 
psychogenic gastrointestinal reaction.  The veteran noted 
stomach, liver, or intestinal trouble on separation.  The 
veteran denied nervous trouble of any sort.

As such, the ultimate disposition of these matters rests upon 
whether there is competent and credible evidence of a nexus 
between the veteran's current disorders and service.  The 
Board finds that such evidence is not present.  Although the 
service medical records show treatment for the veteran's 
unhappiness and stomach problems, the record fails to show 
any evidence of continuity of symptoms from service until the 
present.  While the record does show that the veteran has 
received psychiatric treatment since 1986, this is over 
twenty years after his separation from service in August 
1962.  There is no evidence that would show a continuity in 
symptoms from the veteran's gastrointestinal complaints in 
service either.  This absence of treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claims.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Also, there is no medical 
evidence to supply a connection between the veteran's current 
psychological disability, colitis and stomach problems and 
his service.  It is further noted that since service 
connection is not in effect for a psychiatric disability, 
service connection for the veteran's gastrointestinal 
disorder on a secondary basis cannot be granted as a matter 
of law.

While it appears that the veteran sincerely believes that his 
psychiatric disability colitis, and stomach problems are 
related to his service, as a lay individual he is not 
competent to relate his current disorders to his service, as 
that requires a medical opinion.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder, 
colitis and stomach problems, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  The claims are 
denied.





Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The agency of original jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in March 
2003, prior to the initial adjudication of the claim.  The 
VCAA letter notified the veteran of VA's and of his 
responsibilities regarding obtaining records.  Although, the 
duty to notify regarding the assignment of disability ratings 
was not issued at that time, the veteran was sent a fully 
compliant notice in March 2006 and October 2007, his claim 
was subsequently readjudicated in a November 2007 
Supplemental Statement of the Case and the veteran received 
notice of this readjudication in December 2007.  The October 
2007 notice also reiterated VA's duties as well as the 
veteran's responsibilities with regard to obtaining evidence 
to substantiate his claims.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  In this case, as service connection is being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  The record establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and private medical records.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
medical records and service personnel records were obtained.  
Private treatment records from the S. Health Center and Drs. 
K. and K. were obtained and associated with the claims 
folder. The veteran identified additional health care 
providers.  He reported treatment by Dr. D., Dr. B., Dr. G., 
and another Dr. K.  However, he did not provide sufficient 
addresses for these doctors and he did not submit a completed 
release in order for the RO to obtain the identified records.  
In a September 2004 letter, the RO asked the veteran to 
provide the addresses of these doctors and to submit 
completed and signed releases.  However, the veteran did not 
provide this requested information or submit completed 
releases.  There is no identified relevant evidence that has 
not been accounted for.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As noted above, the veteran was scheduled for VA examinations 
in October and November 2007 regarding his claim, but the 
veteran failed to report for these examinations.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has 
decided this case based on the evidence of record. 38 C.F.R. 
§ 3.655.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).





ORDER

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for a psychiatric disorder 
to include anxiety is denied.

Entitlement to service connection for colitis and a stomach 
disability, to include as secondary to a psychiatric 
disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


